Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2-4, 6, 9-15, 17-18, 20, 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches an electronic package that comprises a carrier structure including a first antenna portion; at least one substrate structure disposed on the carrier structure and including a second antenna portion; 4 an antenna structure stacked on the carrier structure via a plurality of support members to cover the first antenna portion and the second antenna portion, wherein the antenna structure includes a first antenna body corresponding to the first antenna portion and a second antenna body corresponding to the second antenna portion: however, the prior art fails to teach a first air gap formed between the antenna structure and the carrier structure and a second air gap formed between the antenna structure and the substrate structure, a height of the second air gap is less than a height of the first air gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845